Plaintiffs in error were indicted in the district court of Murray county December 16, 1911, for the offense of playing poker. Which indictment was duly transferred to the county court of said county. On October 8, 1912, the case came on for trial. The jury returned a verdict of guilty as charged. On October 14, 1912, the court rendered judgment and sentenced each of the defendants to pay a fine of fifty dollars. To reverse the judgment the defendants appealed. We have examined the record and we do not find that it contains any error prejudicial to the substantial rights of the defendants. The judgment of the county court of Murray county is therefore in all things affirmed.